DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkataramani et al. (US 5,834,880).
Regarding claim 15, Venkataramani discloses a wafer scale method for manufacturing a grid of phased array transducers (Title; Abstract; col. 1, lines 7-10) comprising: providing a piezoelectric layer (“top” layer, 128, of three layer piezoelectric body, 23/100) having a first side (fig. 3: bottom, as viewed, contacting electrode layer 104) and a second side (fig. 3, top as viewed, at top of piezoelectric body stack) (figs. 1-3; col. 3, lines 39-45); forming a plurality of ground contact traces (106, 108, 110, 112 and 34 on 30) along an elevational direction on the first side of the piezoelectric layer to define an acoustic array stack (23/100, body 100 is disclosed as being the same body as the body 23, used for making array 22: col. 7, lines 1-8), wherein each of the plurality of ground contact traces extends along an azimuthal direction (figs. 1-3; col. 1, lines 39-47; col. 5, lines 51-55; col. 7, lines 9-15); dicing the acoustic array stack along the elevational direction perpendicular to the ground contact traces to define individual transducer elements that are electrically isolated from one another (fig. 4; col. 7, lines 52-58; cols. 5-6, lines 64-67 and 1-4); dicing the acoustic array stack along the azimuthal direction through the ground contact traces to define strips (body sections between each of 36, 38, 40) of phased array transducers such that at least a portion of each of the plurality of ground contact traces is exposed along a side of the strips of the phased array transducers (fig. 4; col. 7, lines 59-65; cols. 5-6, lines 64-67 and 1-4); and coupling a carrier block (80, 82) to at least a portion of the acoustic array stack (fig. 1; col. 6, lines 42-49) disposing a de-matching layer on the second side (top, as viewed) of the piezoelectric layer (fig. 1; col. 6, lines 53-56); and disposing one or more acoustic matching layers (80, 82) on the first side (bottom) of the piezoelectric layer, wherein the one or more acoustic matching layers are disposed on the plurality of ground contact traces (80 and 82 are disposed directly upon at least 34 on 30 and indirectly on 106, 108, 110, 112) (figs. 1-4; col. 5, lines 51-55; col. 6, lines 42-49). 
Note: The Applicant’s disclosure has defined a “de-matching layer” broadly such that it “may include electrically conductive material having high acoustic impedance. Non-limiting examples of the materials for the de-matching layer 306 include tungsten carbide or other suitable materials that function as a node-material that acts to change the effective resonant frequency generated by the piezoelectric material of the piezoelectric layer” (instant Specification, par. 0047; emphasis added). Based upon the Applicant’s definition, any material that is not precisely frequency matched to the piezoelectric material would be considered a “de-matching” layer, as it would naturally “change the effective resonant frequency”.
Regarding claim 19, Venkataramani discloses the wafer scale method of claim 15, further comprising printing a plurality of signal traces  (32, 74, 116, 124) on an edge side of the acoustic array stack, such that the signal traces are disposed on an edge side of the piezoelectric layer, one or more signal contact traces, a de- matching layer, or a combination thereof (figs. 1-5; col. 5, lines 50-53; col. 7, lines 16-26).
Regarding claim 20, Venkataramani discloses the wafer scale method of claim 15, further comprising printing a dielectric layer (polyimide dielectric film as part of interconnect structure 78) over an edge side of the one or more signal contact traces, a de-matching layer, a portion of the piezoelectric layer, or combinations thereof (fig. 1; col. 6, lines 25-41).
Regarding claim 21, Venkataramani discloses the wafer scale method of claim 20, further comprising printing ground traces (76) on the plurality of ground contact traces and the edge side of the piezoelectric layer, the dielectric layer, and carrier block (figs. 1 and 5; cols. 7-8, lines 66-67 and 1-12).
Regarding claim 22, Venkataramani discloses the wafer scale method of claim 15, further comprising printing a plurality of electrical traces (interconnect conductors, 78, and ground electrode access conductors 76) routed on a surface of the carrier block and operatively coupled to at least one of the one or more signal electrodes, and one or more ground electrodes, and wherein the plurality of electrical traces comprises a plurality of signal traces and a plurality of ground traces (figs. 1-5; col. 6, lines 20-42; cols. 7-8, lines 66-67 and 1-13).
Regarding claim 23, Venkataramani discloses the wafer scale method of claim 22, further comprising electrically coupling the plurality of signal traces to respective signal electrodes (32) of the one or more signal electrodes (figs. 1-5; col. 6, lines 20-42; cols. 7-8, lines 66-67 and 1-13).
Regarding claim 24, Venkataramani discloses the wafer scale method of claim 23, further comprising additively manufacturing an electrically insulating material layer (polyimide) on at least a portion of the signal electrodes to electrically isolate the plurality of ground traces from the one or more signal electrodes (fig. 1; col. 6, lines 26-42).
Regarding claim 25, Venkataramani discloses the wafer scale method of claim 15, wherein dicing the acoustic array stack along the azimuthal direction comprises cutting one or more of the plurality of ground contact traces (figs. 3-4; col. 7, lines 59-65).
Regarding claim 26, Venkataramani discloses the wafer scale method of claim 25, further comprising filling dicing cuts made in elevational and azimuthal directions with an electrically conductive filler material (silver epoxy), wherein the dicing cuts define individual phased array transducers (cols. 7-8, lines 66-67 and 1-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani, in view of Sato (US 2004/0011134 A1).
Regarding claim 18, Venkataramani discloses all of the elements of the current invention as detailed above with respect to claim 15. Venkataramani, however, does not explicitly disclose filling element dicing kerfs to provide mechanical support to a plurality of transducer elements of the phased array transducers, before dicing the acoustic array stack along the azimuthal direction.
Sato teaches that it is well known to perform a closely related method, including providing a piezoelectric layer (12) (fig. 2); forming a plurality of traces (slotted ones of 18, 20) to define an acoustic array stack (fig. 3); dicing the acoustic array stack perpendicular to the ground contact traces at least twice (figs. 5 and 9) to define strips of phased array transducers (figs. 1-3, 5 and 9; pars. 0068-0070, 0073 and 0078-0079); and further comprising filling element dicing kerfs to provide mechanical support to a plurality of transducer elements of the phased array transducers, before dicing (fig. 9) the acoustic array stack along the azimuthal direction (figs. 5-9; pars. 0071-0073, 0075 and 0078).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Venkataramani to incorporate the use of reinforcing material in the dicing kerfs of Sato. The use of reinforcing material was predictably and advantageously employed to protect formed conductive layers and piezoelectric material edges, which are fragile, and to maintain integrity of the formed piezoelectric body, during manufacturing steps, in order to avoid costly rework. Moreover, there is no indication in the instant application that any special steps were devised to use the known reinforcing material in the manner intended in Sato, with the old method of Venkataramani; nor is there evidence of any surprising results from this obvious combination, which would have been done with reasonable expectation of success.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. The Applicant has argued in several different ways that the “dicing the acoustic array stack” steps are performed before the “forming a plurality of ground contact traces” step. Respectfully, this argument is not compelling because it is not based in factual evidence. Actually, the argument ignores at least figure 6 of Venkataramani, wherein it is explicitly shown that “isolation cuts 144, 146 and 148” are formed (fig. 6; col. 8, lines 18-49), and it is clear that all of the cited ground contact trace elements (including the last formed layer, 34) have been formed before the cutting step in figure 6, whereby the individual strips are formed by dicing at the dashed lines at right and left of the formed central strip. Accordingly, the argument is moot. Moreover, the other portion of the ground layer (104), which includes (106, 108, 110, and 112) is explicitly shown to have been formed prior to any dicing steps (figs. 3-6). Further still, there is nothing in the claim that precludes formation of ground contact traces, dicing and then subsequent further formation of ground contact traces and another step of dicing, etc. The claim requires that at least some portion or amount of ground contact traces be formed, and that thereafter, dicing occurs. Venkataramani has been shown to disclose the actually recited elements of the claim. The Applicant presents various versions of this argument throughout the reply of 05/04/22, and each argument is answered by the above response, as well as by review of figures 3-6 of Venkataramani. 
Applicant also appears to have argued that because ground layer (34) is formed in a different step than the electrically connected ground layer (104), this somehow invalidates a rejection to Venkataramani. Respectfully, this argument does not have the benefit of evidence based support, and is not compelling. There is nothing in the recited “forming a plurality of ground contact traces” language of claim 15, which indicates or requires that the forming be done in a single, simultaneous step, as argued. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the arguments beginning at the middle of pg. 14, Applicant appears to argue that Venkataramani does not disclose “ground contract (sic) traces on the second side (top, as viewed) in FIG. 1” and somehow conflates that assertion with proof that Venkataramani purportedly does not disclose the “de-matching layer on the second side” or the “acoustic matching layers … on the plurality of ground contact traces.” Respectfully, this is a false dichotomy and is not compelling. Further the argument relies upon importing limitations into the claim, though they are not recited therein. The formation of acoustic matching layers “on the plurality of ground contact traces” is not the same as forming the layers “directly” on the contact traces. Venkataramani discloses forming on the ground contact traces albeit indirectly.
Applicant repeatedly asserts that Venkataramani does not disclose the disposing of the de-matching layer and the acoustic matching layers, however the arguments have not been provided with any evidence or explanation to support the conclusory statement. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Accordingly, as best as possible, all of the Applicant’s arguments on the merits have been answered herein, and all of the currently presented claim limitations have been shown to be anticipated or taught by the prior art as detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729